                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 1 of 14 Page ID #:1



            1   Gerald A. Klein – CA State Bar No. 107727
                klein@kleinandwilson.com
            2   Brian M. Kelly – CA State Bar No. 292222
                bkelly@kleinandwilson.com
            3   KLEIN & WILSON
                A Partnership of Professional Corporations
            4   4770 Von Karman Avenue
                Newport Beach, California 92660
            5   (949) 631-3300; Facsimile (949) 631-3703
            6   Attorneys for Plaintiff SWEET JAMES LLP
            7
            8                            UNITED STATES DISTRICT COURT
            9                           CENTRAL DISTRICT OF CALIFORNIA
           10                                    SOUTHERN DIVISION
           11   SWEET JAMES LLP, a limited liability            CASE NO.
                partnership,
           12
                                    Plaintiff,    COMPLAINT FOR:
           13                                     (1) TRADEMARK
                        v.                        MISAPPROPRIATION; (2) UNFAIR
           14                                     COMPETITION; (3) TRADEMARK
                LALEZARY LAW FIRM, LLP, a limited MISAPPROPRIATION; (4) COMMON
           15   liability partnership; SHAWN      LAW MISAPPROPRIATION; AND
                LALEZARY, an individual; SHERVIN  (5) UNFAIR COMPETITION;
           16   LALEZARY, an individual; and      DEMAND FOR JURY TRIAL
                DOES 1-10, inclusive
           17
                                     Defendants.
           18
           19         Plaintiff Sweet James LLP, a limited liability partnership (“Plaintiff”) alleges the
           20   following against defendant Lalezary Law Firm, LLP, a limited liability partnership;
           21   Shawn Lalezary, an individual; Shervin Lalezary, an individual; and Does 1 through 10
           22   (collectively “Defendants”).
           23                                            PARTIES
           24         1.      Plaintiff is a limited liability partnership licensed to do business in the State
           25   of California with its principal place of business in Newport Beach, California.
           26         2.      Lalezary Law Firm, LLP is limited liability partnership licensed to do
           27   business in the State of California with its principal place of business in Beverly Hills,
           28   California.

494566_1
                                                                1
                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 2 of 14 Page ID #:2



            1         3.     On information and belief, Shawn Lalezary is an individual residing in Los
            2   Angeles County, California who is a partner of Lalezary Law Firm, LLP.
            3         4.     On information and belief, Shervin Lalezary is an individual residing in Los
            4   Angeles County, California who is a partner of Lalezary Law Firm, LLP.
            5         5.     The true names and capacities whether individual, corporate, associate, or
            6   otherwise of Defendants sued herein as DOES 1 through 10, inclusive, are unknown to
            7   Plaintiff as of the time of the filing of this complaint. Plaintiff, therefore, sues said
            8   DOE Defendants by their fictitious names. Plaintiff is informed, believes, and thereon
            9   alleges, that each of the Defendants designated herein as a DOE Defendant is involved
           10   in, entitled to, or in some manner responsible as the principal, beneficiary, agent,
           11   coconspirator, joint venture, alter ego, third party beneficiary, or otherwise, for the
           12   agreements, transactions, events, and/or acts hereinafter described that proximately
           13   caused injuries and damages to Plaintiff, as alleged in this complaint. Plaintiff will seek
           14   leave to amend this complaint to add the true names of these Defendants when their
           15   identities have been ascertained.
           16         6.     Plaintiff is informed and believes, and based thereon alleges, that at all
           17   times mentioned herein, each Defendant was the agent, servant, and/or employee of the
           18   other Defendants, and each of them, and in the acts and omissions herein mentioned,
           19   was acting within the course and scope of said agency, servitude, and/or employment,
           20   or was otherwise derivatively liable for each of the other Defendants’ acts. At all times
           21   mentioned herein, each Defendant was chargeable with and bound by the knowledge
           22   and information received by and on behalf of each of the other Defendants. All the acts
           23   of Defendants, and each of them, were ratified and adopted by the acts of their
           24   co-defendants, and each of them.
           25                              JURISDICTION AND VENUE
           26         7.     The court has original subject matter jurisdiction over this action under
           27   28 U.S.C. § 1331 because Plaintiff’s complaint presents a federal question under the
           28   Lanham Act, 15 U.S.C. §§ 1114 and 1125.

494566_1
                                                              2
                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 3 of 14 Page ID #:3



            1          8.     The court has supplemental jurisdiction over the state law claims in this
            2   action under 28 U.S.C. § 1367 because Plaintiff’s state law claims are so related to
            3   Plaintiff’s Lanham Act claims that they form part of the same case or controversy under
            4   Article III of the United States Constitution.
            5          9.     Venue is appropriate in the Central District of California under
            6   28 U.S.C. § 1391 because Defendants reside in this judicial district and because a
            7   substantial part of the events or omissions giving rise to this claim occurred in this
            8   judicial district.
            9                    FACTS COMMON TO ALL CAUSES OF ACTION
           10          10.    Plaintiff is one of the leading personal injury law firms in Southern
           11   California.
           12          11.    Plaintiff owns the registered trademark “Sweet James.”
           13          12.    Through its founder and managing partner, James Bergener (“Bergener”),
           14   Plaintiff has branded and promoted itself with the “Sweet James” trademark.
           15          13.    Plaintiff actively promotes the “Sweet James” trademark. For several
           16   years, Bergener has appeared on Southern California radio stations promoting the
           17   “Sweet James” brand, including a segment on KIIS, KLOS, KROQ, KFYI, KCAL,
           18   KLAC, and many others called “Justice with Sweet James.” Plaintiff advertises with
           19   the “Sweet James” trademark on radio, television, sports teams, and on billboards in
           20   California, Nevada, and Arizona. Plaintiff advertises with the “Sweet James” trademark
           21   through social media. Plaintiff has a sponsorship and paid to become “Sweet James the
           22   official attorney of the Los Angeles Clippers,” distributing tens of thousands of t-shirts
           23   branded with “Sweet James” at basketball games. Since, 2012, Plaintiff has spent at
           24   least $50,000,000 promoting the “Sweet James” trademark, including $10,000,000 in
           25   the past twelve months alone.
           26          14.    Plaintiff’s promotion of the “Sweet James” trademark has been
           27   extraordinarily successful. Since Plaintiff began using the “Sweet James” trademark, its
           28   revenues have substantially increased. Potential clients often call asking to speak to

494566_1
                                                                 3
                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 4 of 14 Page ID #:4



            1   “Sweet James.” Strangers frequently recognize Bergener as “Sweet James” in public.
            2   The “Sweet James” trademark has been so successful it has allowed Plaintiff to enter
            3   into lucrative referral agreements with prominent personal injury attorneys throughout
            4   the United States who are attracted to the strength of the “Sweet James” trademark. The
            5   “Sweet James” trademark is so well-known, it is synonymous with Bergener and when
            6   the relevant general public hears the name “Sweet James,” they associate the name with
            7   Plaintiff and Plaintiff’s legal services.
            8         15.    Defendants operate a personal injury law firm in Beverly Hills, California
            9   that competes with Plaintiff.
           10         16.    Defendants knowingly and intentionally use Plaintiff’s registered
           11   trademark “Sweet James” in commerce by paying Google and/or other internet search
           12   engine operators to place advertisements for their law firm on the results page for
           13   potential clients who search online for Plaintiff’s registered trademark “Sweet James.”
           14   Their purpose in doing so is to confuse the public into believing the services Defendants
           15   provide are Plaintiff’s services, when they are not.
           16         17.    The practice of paying a search engine operator such as Google to place
           17   advertisements when internet users search for a particular term is called “search term
           18   bidding.” As discussed below, Defendants’ use the “search term bidding” process to
           19   confuse the relevant market into believing Defendants and Plaintiff are one in the same.
           20         18.    Defendants also use other terms and names affiliated with Plaintiff in
           21   commerce, such as “James Bergener” and “Sweet James Bergener,” by bidding on those
           22   terms to cause the public to believe that when Defendants’ advertisements appear,
           23   Defendants and Plaintiff are one in the same.
           24         19.    But Defendants’ efforts to create confusion goes far beyond advertising
           25   placement. When potential clients see Defendants’ advertisements and call Defendants’
           26   law firm, Defendants improperly use Plaintiff’s registered trademark “Sweet James”
           27   fraudulently representing to those potential clients that Defendants are “part of the Sweet
           28   James umbrella.”

494566_1
                                                              4
                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 5 of 14 Page ID #:5



            1          20.   As a result of Defendants’ bidding on Plaintiff’s registered trademark and
            2   other affiliated names and terms as search terms, and Defendants’ fraudulent oral
            3   representations to potential clients that Defendants are “part of the Sweet James
            4   umbrella,” Defendants have deceived clients who were seeking Plaintiff’s services, not
            5   those of Defendants.
            6          21.   As a result of Defendants’ wrongful conduct, Defendants have been
            7   unjustly enriched at Plaintiff’s expense by capturing business that otherwise would have
            8   gone to Plaintiff.
            9          22.   As a result of Defendants’ bidding on Plaintiff’s registered trademark and
           10   other affiliated names and terms as search terms, and Defendants’ fraudulent oral
           11   representations to potential clients that Defendants are “part of the Sweet James
           12   umbrella,” Plaintiff has suffered actual damages in an amount to be proven at trial but
           13   in excess of the jurisdictional minimum of this court.
           14                               FIRST CLAIM FOR RELIEF
           15                (For Trademark Misappropriation Under 15 U.S.C. § 1114
           16                                  Against All Defendants)
           17          23.   Plaintiff incorporates by reference paragraphs 10 through 22 of this
           18   complaint as though fully set forth herein.
           19          24.   Plaintiff owns the registered trademark “Sweet James” and has
           20   continuously used it since 2012.
           21          25.   The registered trademark “Sweet James” is distinctive and has acquired a
           22   secondary meaning though Plaintiff’s marketing efforts.
           23          26.   Plaintiff used the registered trademark “Sweet James” prior to Defendants’
           24   use.
           25          27.   Defendants use Plaintiff’s registered trademark in commerce by bidding on
           26   “Sweet James” as a search term so that Defendants’ advertisements appear when
           27   potential clients search online for “Sweet James.”
           28   ///

494566_1
                                                              5
                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 6 of 14 Page ID #:6



            1          28.   When those potential clients see Defendants’ advertisements and call
            2   Defendants’ law firm, Defendants further use Plaintiff’s registered trademark “Sweet
            3   James” in commerce by orally and fraudulently representing to those potential clients
            4   that Defendants are “part of the Sweet James umbrella.”
            5          29.   Defendants actions are likely to confuse and do confuse clients because
            6   potential clients searching for Plaintiff’s registered trademark “Sweet James,” who then
            7   call the number included in Defendants’ advertisement and are told Defendants’ law
            8   firm is “part of the Sweet James umbrella,” are likely to believe Defendants are affiliated
            9   with Plaintiff when they are not.
           10          30.   Defendants intended to locate potential clients looking to hire Plaintiff by
           11   bidding on the trademarked name and then deceiving these potential clients into
           12   believing Defendants were doing business with an affiliate of Plaintiff, when they were
           13   not.
           14          31.   As a result of this wrongful and deceptive conduct, Defendants have
           15   unjustly enriched themselves at Plaintiff’s expense by diverting business to Defendants
           16   which otherwise would have gone to Plaintiff.         Plaintiff is, therefore, entitled to
           17   disgorgement of Defendants’ profits from the use of Plaintiff’s registered trademark.
           18          32.   Defendants’ actions have caused Plaintiff actual damages in an amount to
           19   be proven at trial in excess of the jurisdictional minimum of the court.
           20          33.   In addition to damages, Plaintiff is entitled to an injunction prohibiting
           21   Defendants’ use of Plaintiff’s registered trademark “Sweet James,” including in search
           22   term bidding and in oral representations to potential clients.
           23          34.   Because Defendants have intentionally palmed their services off as if they
           24   were Plaintiff’s, Plaintiff is entitled to treble damages under 15 U.S.C. § 1117(b).
           25          35.   Because Defendants’ actions are fraudulent and willful, this is an
           26   “exceptional” case justifying an award of reasonable attorneys’ fees to Plaintiff under
           27   15 U.S.C. § 1117(a).
           28   ///

494566_1
                                                              6
                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 7 of 14 Page ID #:7



            1                              SECOND CLAIM FOR RELIEF
            2                      (For Unfair Competition Under 15 U.S.C. § 1125
            3                                   Against All Defendants)
            4          36.   Plaintiff incorporates by reference paragraphs 10 through 22 and
            5   24 through 35 of this complaint as though fully set forth herein.
            6          37.   Plaintiff owns the registered trademark “Sweet James.” Through Plaintiff’s
            7   marketing efforts, the terms “James Bergener” and “Sweet James Bergener” – which are
            8   variations on Plaintiff’s registered trademark – have also come to be associated with
            9   Plaintiff. Plaintiff has used these terms continuously since 2012.
           10          38.   The terms “Sweet James,” “James Bergener,” and “Sweet James Bergener”
           11   are distinctive and have acquired a secondary meaning though Plaintiff’s marketing
           12   efforts.
           13          39.   Plaintiff used the terms “Sweet James,” “James Bergener,” and “Sweet
           14   James Bergener” before Defendants.
           15          40.   Defendants use the terms “Sweet James,” “James Bergener,” and “Sweet
           16   James Bergener” in commerce by bidding on these phrases as search terms so that
           17   Defendants’ advertisements appear when potential clients search online for those terms.
           18          41.   When those potential clients see Defendants’ advertisements and call
           19   Defendants’ law firm, Defendants further use “Sweet James” in commerce by orally and
           20   fraudulently representing to those potential clients that Defendants are “part of the Sweet
           21   James umbrella.”
           22          42.   Defendants actions are likely to confuse clients and do confuse clients
           23   because a client searching for “Sweet James,” “James Bergener,” or “Sweet James
           24   Bergener,” who then calls the number included in Defendants’ advertisement and is told
           25   Defendants’ law firm is “part of the Sweet James umbrella,” is likely to believe
           26   Defendants are affiliated with Plaintiff when they are not.
           27          43.   Defendants’ wrongful and deceptive actions have unjustly enriched
           28   themselves at Plaintiff’s expense by diverting business to Defendants which otherwise

494566_1
                                                              7
                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 8 of 14 Page ID #:8



            1   would have gone to Plaintiff.       Plaintiff is, therefore, entitled to disgorgement of
            2   Defendants’ profits from the use of Plaintiff’s registered trademark.
            3           44.   Defendants’ actions have caused Plaintiff actual damages in an amount to
            4   be proven at trial in excess of the jurisdictional minimum of the court.
            5           45.   Plaintiff is entitled to an injunction prohibiting Defendants’ use of “Sweet
            6   James,” “James Bergener,” and “Sweet James Bergener,” including in search term
            7   bidding and in oral representations to potential clients.
            8           46.   Because Defendants have intentionally palmed their services off as if they
            9   were Plaintiff’s, Plaintiff is entitled to treble damages under 15 U.S.C. § 1117(b).
           10           47.   Because Defendants’ actions are fraudulent and willful, this is an
           11   “exceptional” case justifying an award of reasonable attorneys’ fees to Plaintiff under
           12   15 U.S.C. § 1117(a).
           13                                THIRD CLAIM FOR RELIEF
           14          (For Trademark Misappropriation Under Cal. Bus. & Prof. Code § 14245
           15                                    Against All Defendants)
           16           48.   Plaintiff   incorporates   by   reference     paragraphs   10   through   22,
           17   24 through 35, and 37 through 47 of this complaint as though fully set forth herein.
           18           49.   Plaintiff owns the registered trademark “Sweet James” and has
           19   continuously used it since 2012.
           20           50.   The registered trademark “Sweet James” is distinctive and has acquired a
           21   secondary meaning though Plaintiff’s marketing efforts.
           22           51.   Plaintiff used the registered trademark “Sweet James” prior to Defendants’
           23   use.
           24           52.   Defendants use Plaintiff’s registered trademark in commerce by bidding on
           25   “Sweet James” as a search term so that Defendants’ advertisements appear when
           26   potential clients search online for “Sweet James.”
           27           53.   When those potential clients see Defendants’ advertisements and call
           28   Defendants’ law firm, Defendants further use Plaintiff’s registered trademark “Sweet

494566_1
                                                              8
                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 9 of 14 Page ID #:9



            1   James” in commerce by orally and fraudulently representing to those potential clients
            2   that Defendants are “part of the Sweet James umbrella.”
            3         54.       Defendants actions are likely to confuse clients because a client searching
            4   for Plaintiff’s registered trademark “Sweet James,” who then calls the number included
            5   in Defendants’ advertisement and is told Defendants’ law firm is “part of the Sweet
            6   James umbrella,” is likely to believe Defendants are affiliated with Plaintiff when they
            7   are not.
            8         55.       Defendants’ actions have unjustly enriched them at Plaintiff’s expense by
            9   diverting business to Defendants which otherwise would have gone to Plaintiff. Plaintiff
           10   is, therefore, entitled to disgorgement of Defendants’ profits from the use of Plaintiff’s
           11   registered trademark.
           12         56.       Defendants’ actions have caused Plaintiff actual damages in an amount to
           13   be proven at trial in excess of the jurisdictional minimum of the court.
           14         57.       Plaintiff is entitled to an injunction under Cal. Bus. & Prof. Code § 14250
           15   prohibiting Defendants’ use of Plaintiff’s registered trademark “Sweet James,”
           16   including in search term bidding and in oral representations to potential clients.
           17         58.       Plaintiff is entitled to treble damages under Cal. Bus. & Prof. Code § 14245.
           18         59.       Because Defendants’ actions are oppressive, fraudulent, and malicious,
           19   Plaintiff is entitled to punitive damages.
           20                                 FOURTH CLAIM FOR RELIEF
           21               (For Common Law Misappropriation Against All Defendants)
           22         60.       Plaintiff   incorporates   by   reference   paragraphs   10    through   22,
           23   24 through 35, 37 through 47, and 49 through 59 of this complaint as though fully set
           24   forth herein.
           25         61.       Plaintiff has made a substantial investment of time, effort, and money into
           26   creating the “Sweet James” brand and registered trademark, as well as associated terms
           27   such as “James Bergener” and “Sweet James Bergener.” Through Plaintiff’s marketing
           28   efforts, the terms “James Bergener” and “Sweet James Bergener” – which are variations

494566_1
                                                                9
                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 10 of 14 Page ID #:10



            1   on Plaintiff’s registered trademark – have also come to be associated with Plaintiff.
            2   Plaintiff has used these terms continuously since 2012.
            3          62.   The terms “Sweet James,” “James Bergener,” and “Sweet James Bergener”
            4   are distinctive and have acquired a secondary meaning though Plaintiff’s marketing
            5   efforts.
            6          63.   Plaintiff used the terms “Sweet James,” “James Bergener,” and “Sweet
            7   James Bergener” before Defendants.
            8          64.   Defendants have misappropriated the terms “Sweet James,” “James
            9   Bergener,” and “Sweet James Bergener” at little or no cost by bidding on these phrases
           10   as search terms so that Defendants’ advertisements appear when potential clients search
           11   online for those terms.
           12          65.   When those potential clients see Defendants’ advertisements and call
           13   Defendants’ law firm, Defendants further misappropriate the “Sweet James” trademark
           14   by orally and fraudulently representing to those potential clients that Defendants are
           15   “part of the Sweet James umbrella.”
           16          66.   Defendants’ actions have unjustly enriched them at Plaintiff’s expense by
           17   diverting business to Defendants which otherwise would have gone to Plaintiff. Plaintiff
           18   is, therefore, entitled to disgorgement of Defendants’ profits from the use of Plaintiff’s
           19   registered trademark.
           20          67.   Defendants’ actions have caused Plaintiff actual damages in an amount to
           21   be proven at trial in excess of the jurisdictional minimum of the court.
           22          68.   Plaintiff is entitled to injunctive relief prohibiting Defendants’ use of
           23   “Sweet James,” “James Bergener,” and “Sweet James Bergener,” including in search
           24   term bidding and in oral representations to potential clients.
           25          69.   Because Defendants’ actions are oppressive, fraudulent, and malicious,
           26   Plaintiff is entitled to punitive damages.
           27   ///
           28   ///

494566_1
                                                             10
                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 11 of 14 Page ID #:11



            1                               FIFTH CLAIM FOR RELIEF
            2         (For Unfair Competition Under Cal. Bus. & Prof. Code § 17200 et seq.
            3                                    Against All Defendants)
            4         70.    Plaintiff   incorporates   by      reference   paragraphs   10   through   22,
            5   24 through 35, 37 through 47, 49 through 59, and 61 through 69 of this complaint as
            6   though fully set forth herein.
            7         71.    Defendants’ use of the terms “Sweet James,” “James Bergener,” and
            8   “Sweet James Bergener” in search term bidding and their oral representations to
            9   potential clients that they are “part of the Sweet James umbrella” are unlawful because
           10   they violate state and federal trademark laws and prohibitions on fraud.
           11         72.    Defendants’ use of the terms “Sweet James,” “James Bergener,” and
           12   “Sweet James Bergener” in search term bidding and their oral representations to
           13   potential clients that they are “part of the Sweet James umbrella” are fraudulent because
           14   Defendants are not affiliated with Plaintiff.
           15         73.    Plaintiff has lost money as a result of Defendants’ actions.
           16         74.    Defendants’ actions have unjustly enriched them at Plaintiff’s expense by
           17   diverting business to Defendants which otherwise would have gone to Plaintiff. Plaintiff
           18   is, therefore, entitled to disgorgement of Defendants’ profits from the use of Plaintiff’s
           19   registered trademark.
           20         75.    Plaintiff is entitled to injunctive relief prohibiting Defendants’ use of
           21   “Sweet James,” “James Bergener,” and “Sweet James Bergener,” either in search term
           22   bidding or in oral representations to potential clients.
           23                                    PRAYER FOR RELIEF
           24         WHEREFORE, Plaintiff prays for the following relief against Defendants.
           25   As to the First Claim for Relief:
           26         1.     Damages according to proof;
           27         2.     Disgorgement of Defendants’ profits;
           28         3.     Treble damages under 15 U.S.C. § 1117(b);

494566_1
                                                                11
                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 12 of 14 Page ID #:12



            1          4.     An injunction prohibiting Defendants’ use of Plaintiff’s registered
            2   trademark “Sweet James,” including in search term bidding and in oral representations
            3   to potential clients;
            4          5.     Plaintiff’s reasonable attorneys’ fees under 15 U.S.C. § 1117(a);
            5          6.     Prejudgment interest;
            6          7.     Costs of suit; and
            7          8.     Any and all relief the court may deem just and proper.
            8   As to the Second Claim for Relief:
            9          9.     Damages according to proof;
           10          10.    Disgorgement of Defendants’ profits;
           11          11.    Treble damages under 15 U.S.C. § 1117(b);
           12          12.    An injunction prohibiting Defendants’ use of “Sweet James,” “James
           13   Bergener,” and “Sweet James Bergener,” including in search term bidding and in oral
           14   representations to potential clients;
           15          13.    Plaintiff’s reasonable attorneys’ fees under 15 U.S.C. § 1117(a);
           16          14.    Prejudgment interest;
           17          15.    Costs of suit; and
           18          16.    Any and all relief the court may deem just and proper.
           19   As to the Third Claim for Relief:
           20          17.    Damages according to proof;
           21          18.    Disgorgement of Defendants’ profits;
           22          19.    Treble damages under Cal. Bus. & Prof. Code § 14250;
           23          20.    An injunction prohibiting Defendants’ use of Plaintiff’s registered
           24   trademark “Sweet James,” including in search term bidding and in oral representations
           25   to potential clients;
           26          21.    Punitive damages according to proof;
           27          22.    Prejudgment interest;
           28          23.    Costs of suit; and

494566_1
                                                             12
                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 13 of 14 Page ID #:13



            1         24.    Any and all relief the court may deem just and proper.
            2   As to the Fourth Claim for Relief:
            3         25.    Damages according to proof;
            4         26.    Disgorgement of Defendants’ profits;
            5         27.    An injunction prohibiting Defendants’ use of “Sweet James,” “James
            6   Bergener,” and “Sweet James Bergener,” including in search term bidding and in oral
            7   representations to potential clients;
            8         28.    Punitive damages according to proof;
            9         29.    Prejudgment interest;
           10         30.    Costs of suit; and
           11         31.    Any and all relief the court may deem just and proper.
           12   As to the Fifth Claim for Relief:
           13         32.    Disgorgement of Defendants’ profits;
           14         33.    A constructive trust on Defendants’ profits from the use of “Sweet James,”
           15   “James Bergener,” and “Sweet James Bergener”;
           16         34.    An injunction prohibiting Defendants’ use of “Sweet James,” “James
           17   Bergener,” and “Sweet James Bergener,” including in search term bidding and in oral
           18   representations to potential clients;
           19         35.    Prejudgment interest;
           20         36.    Costs of suit; and
           21         37.    Any and all relief the court may deem just and proper.
           22                                              Respectfully submitted,
           23                                              KLEIN & WILSON
           24
           25   Dated: April 24, 2020                      By: /s/ Gerald A. Klein
                                                               Gerald A. Klein, P.C.
           26                                              Attorneys for Plaintiff Sweet James LLP
           27
           28

494566_1
                                                            13
                Case 8:20-cv-00795 Document 1 Filed 04/24/20 Page 14 of 14 Page ID #:14



            1                            DEMAND FOR JURY TRIAL
            2         Plaintiff Sweet James LLP demands a jury trial in this case pursuant to
            3   Fed. R. Civ. P. 38(a).
            4                                          Respectfully submitted,
            5                                          KLEIN & WILSON
            6
            7   Dated: April 24, 2020                  By: /s/ Gerald A. Klein
                                                           Gerald A. Klein, P.C.
            8                                          Attorneys for Plaintiff Sweet James LLP
            9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

494566_1
                                                         14
